Citation Nr: 1020001	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-30 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an extension of a temporary total 
evaluation beyond January 31, 2008, for convalescence 
following surgical treatment for service-connected chondral 
lesion of the left knee. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1993 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2006 and January 2008 rating decisions by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  The January 2008 rating decision granted a temporary 
total evaluation for the Veteran's chondral lesion of the 
left knee from July 13, 2007, to October 31, 2007, under the 
provisions of 38 C.F.R. § 4.30 based on surgical treatment 
necessitating convalescence.  A March 2009 rating decision 
extended the temporary evaluation through January 31, 2008.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


FINDINGS OF FACT

1.  The Veteran was granted a temporary total evaluation from 
July 13, 2007, to January 31, 2008, after undergoing a left 
knee osteochondral autograft transfer system for his service-
connected chondral lesion of the left knee.  

2.  The medical evidence shows that the Veteran did not 
necessitate convalescence beyond January 31, 2008, for his 
service-connected chondral lesion of the left knee.


CONCLUSION OF LAW

The criteria for a temporary total evaluation beyond January 
31, 2008, based on convalescence necessitated by surgical 
treatment for service-connected chondral lesion of the left 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Supreme Court has held that an error in 
VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising 
the issue, to be determined on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board 
finds, based the factors discussed above, that no prejudicial 
or harmful error in VCAA notice has been demonstrated in this 
case, and neither the appellant nor his representative has 
identified any.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In January 2008 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2008 rating 
decision and August 2008 SOC explained the basis for the RO's 
action, and the SOC provided him with an additional period to 
submit more evidence.  It appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the January 2008 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Disability ratings are based upon specific requirements in 
the VA Rating Schedule which reflect the average impairment 
of earning capacity occasioned by the state of a disorder.  
38 U.S.C.A. § 1155.  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the Rating Schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  38 
C.F.R. § 4.30.

Total ratings will be assigned under 38 C.F.R. § 4.30 if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular 
weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major 
joint or more.

Extensions of 1, 2, or 3 months beyond the initial three 
months may be made by applying the same criteria.

The Court has held that notations in the medical record as to 
a veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. 
App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296- 
297 (1995).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.

The medical evidence of record shows that the Veteran 
underwent an osteochondral auto graft transfer system for his 
service-connected chondral lesion of the left knee.  He has 
been awarded a temporary total evaluation for convalescence 
from July 13, 2007, the date of the surgical procedure, 
through January 31, 2008.  

A provider from O.H.S.U., a private facility, indicated in 
January 2008 that the Veteran was able to return to work or 
school on February 1, 2008, without any restrictions.  

In March 2008 the Veteran underwent a VA examination for his 
left knee.  The examination report indicates that he 
continued to have swelling in the knee, and was taking no 
non-steroidal anti-inflammatory or pain medication.  His job 
with a satellite television service required him to crawl and 
climb under houses and climb up and down stairs and ladders.  
He indicated that he cannot miss any time from work for 
financial reasons and that he had been able to "muscle 
through" with pain, pops and clicks in the knee.  The knee 
got stuck once in the superior patellar region.  The Veteran 
believed that he had a functional range of motion with 
swelling and pain at the end of every day.  He could perform 
activities of daily living and walked without any assistive 
devices.  He felt that he was stable on his feet, and 
repetitive movements caused pain and swelling.

On examination, the Veteran was in no acute distress.  His 
knee was swollen with an intra-articular effusion.  He had 
medial joint line pain and some peripatellar pain on the 
medical patellar facet and superior aspect of the patella.  
The infrapatellar and lateral patellar were not tender or 
painful.  The lateral joint line and popliteal space were not 
tender.  Range of motion was 0 to 135 degrees actively and 
passively, and he was pain free with three repetitions of the 
range of motion.  There were no gross instabilities to 
anterior drawer, Lachman's, or varus and valgus stress 
testing at 0 to 30 degrees.  McMurray's click test was 
negative, and there was full strength in all planes.

The examiner diagnosed the Veteran with chondral lesion, left 
knee, status post arthroscopy and chondroplasty on medial 
femoral condyle articulating cartilage transfer.  He opined 
that it was reasonable to believe that the Veteran would lose 
between 10 and 15 degrees of his overall range of motion, 
with reduction in strength and coordination, and fatigability 
associated with repetitive movement flareups, which he got on 
a daily basis.  X-rays showed mild narrowing of the medial 
compartment of the knee and peripatellar spurring.  There was 
no acute bony articular or soft tissue abnormality of the 
left knee.

On review of the evidence of record, the Board finds that the 
Veteran is not entitled to a total evaluation due to surgical 
convalescence for his service-connected chondral lesion of 
the left knee subsequent to January 31, 2008.  In this 
regard, the medical record reveals that subsequent to January 
31, 2008, no significant surgical residuals remained.  There 
is no indication that the veteran's July 2007 left knee 
surgery resulted in any residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).  See 38 C.F.R. § 4.30.

The Board notes that the Veteran's VA examination notes 
discussed above show that he continued to experience left 
knee pain and swelling in relation to his service-connected 
chondral lesion of the left knee.  The Veteran is competent 
to describe his knee symptoms and functional impairment.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, the 
resolution of issues that involve medical knowledge, such as 
whether postoperative residuals have healed or stabilized, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The Veteran's post-operative complaints have been reviewed.  
However, the requirements of 38 C.F.R. § 4.30 are specific, 
and do not contemplate whether the left knee was fully 
functional and without impairment.  The provisions of 
38 C.F.R. § 4.30 provide compensation for the temporary 
disability caused by a surgical procedure with recognition 
that the overall disability rating should be re-evaluated 
after stabilization.  The note from O.H.S.U. indicates that 
the Veteran was found able to return to work without 
limitations on February 1, 2008.  As discussed above, the VA 
examiner opined that it was reasonable to foresee that the 
Veteran would lose some range of motion, strength, and 
coordination, and would experience fatigability with 
flareups.  That continuing degree of disability is 
compensated for by the evaluation of 10 percent which is 
assigned to the Veteran under Diagnostic Code 5257 of the 
Rating Schedule.

In summary, the medical evidence does not indicate that any 
of the criteria of 38 C.F.R. § 4.30 were met after January 
31, 2008.  The Board observes that the Veteran's chondral 
lesion of the left knee may have prevented him from 
continuing in his employment.  However, although return to 
work may be considered in determining the convalescence 
period, the inability to maintain employment is not the 
criterion to be applied.  The issue is whether the medical 
evidence supports a conclusion that the Veteran required 
convalescence.  In this case, the medical evidence indicates 
that the Veteran continued to complain of pain and swelling, 
but his surgical residuals had healed and did not necessitate 
further convalescence.  

As the preponderance of the evidence is against the Veteran's 
claim for an extension of the temporary total evaluation 
beyond January 31, 2008, the evidence is not in balance, and 
a reasonable doubt is not raised to be resolved in his favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to extension of the temporary total evaluation 
beyond January 31, 2008, for chondral lesion of the left knee 
is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009)).  The law, and its implementing 
regulations, particularly require VA to obtain any relevant 
records held by any Federal department or agency.  
38 U.S.C.A. § 5103A(b)(3), (c)(3) (2009).

The Veteran's service-connected disabilities include a major 
depressive disorder associated with cardiac arrhythmia with a 
pacemaker.  November 2007 VA mental health treatment records 
indicate that the Veteran was treated at the Salem Vet 
Center.  In June 2008 the Veteran submitted one page of Vet 
Center treatment records from May 2008.  The rest of the 
Veteran's Vet Center treatment records have not been 
associated with the claims file.  Furthermore, the record 
does not indicate that the RO attempted to obtain them.  The 
VCAA requires that VA attempt to obtain these records in 
their entirety until they are obtained, unless it is 
reasonably certain and documented that such records do not 
exist or that further efforts to obtain these records would 
be futile.  38 U.S.C.A. § 5103A(b)(3).

Accordingly, the case is REMANDED for the following action:

1.	Review the claims file and ensure that all 
VCAA notice obligations have been satisfied 
in accordance with the law and pertinent 
Court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.

2.	Request a complete copy of the Veteran's 
records from the Vet Center.  Attempts to 
obtain these records should be in accordance 
with 38 U.S.C.A. § 5103A(b)(3) and 
implementing regulations.

3.	Thereafter, readjudicate the Veteran's claim 
for TDIU.  If the benefits sought on appeal 
remain denied, provide the Veteran and his 
representative with a Supplemental Statement 
of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
	ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


